Simmons, Justice.
The facts of this case will be found in the official report. Under those facts, the trial judge did not err in refusing to set aside the judgment of foreclosure. While the docket was not called regularly, the record shows that counsel for the plaintiff in error consented to the manner in which it was called. It also shows that there had been plenty of time before the call of this case for the defendant to have filed her plea. She states that her counsel were in court and had her plea in their possession, waiting for the ease to be called. Why did they not file it ? Why did they wait until the case was called before filing it? How easy it would have been for them to have filed the plea, or marked their names on the docket, and thus saved all this expense and trouble. If counsel are employed to make defence to a case in court, it is their duty to file their defence, or at least to mark their names on the docket. Instead of doing this, if they wait until the case is *616called to file their pleas, and the case is called and they fail to hear it, and judgment is entered by the court for want of a proper plea, they have no one to blame but themselves; and this court will not interfere-with the discretion of the trial judge when such negligence as this is shown and he refuses to open the judgment on account thereof. There is no contention that the presence of client as well as of counsel was requisite, either to file the plea or to try the case. Judgment affirmed.